Per Curiam.
It appears clearly that there was no contract between the parties. The offer to pay at a future day would have been an acceptance, had the plaintiffs’ agent acceded to it; but he did not, and said he should return the bill.1 The circumstance of the defendant’s having funds at the time of the presentment is immaterial and the evidence of it was rightly rejected.

Nonsuit made absolute.


 The assent of both parties is necessary to constitute an agreement. Bruce v. Pearson, 3 Johns. R. 534. See Innis v. Roane, 4 Call, 379; Tucker v. Wood, 12 Johns. R. 190. If one party does not accede to a promise as made, the other party is not bound by it. Tuttle v. Love, 7 Johns. R. 470; Eliason v. Henshaw, 4 Wheaton, 425; Bruce v. Pearson, 3 Johns. R. 534; Hazard v. New Engl. Mar. Ins. Co. 1 Sumner, 218. See Wood v. Edwards, 19 Johns. R. 205; Mactier v. Frith, 6 Wendell, 103; Coming v. Colt, 5 Wendell, 253 ; Peru v. Turner, 1 Fairfield, 185.
Whether there has been an acceptance of an offer or not, is a question for the jury. Corning v. Colt, 5 Wendell, 253.